                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     J. EDWARDS JEWELRY DISTRIBUTING,                  CASE NO. 18-cv-03886-YGR
                                         LLC.,
                                   7
                                                        Plaintiff,                         ORDER GRANTING MOTION TO DISMISS
                                   8
                                                  vs.                                      Re: Dkt. No. 41
                                   9
                                         WELLS FARGO & COMPANY, ET AL.,
                                  10
                                                        Defendants.
                                  11

                                  12
Northern District of California




                                              Plaintiff J. Edwards Jewelry Distributing, LLC (“J. Edwards”) brings this action
 United States District Court




                                  13
                                       individually and on behalf of all other persons similarly situated against defendants Wells Fargo &
                                  14
                                       Company, Wells Fargo Bank, N.A. (collectively, “Wells Fargo”) and Does 1-10 for violating the
                                  15
                                       California Unfair Competition Law, Cal. Bus. & Prof. Code §§ 17200, et seq. (“UCL”).1 (Dkt.
                                  16
                                       No. 40 (“FAC”) at 1-2, 38-39.) Specifically, plaintiff alleges that Wells Fargo “has created and
                                  17
                                       maintains a credit card program through which it actively encourages retailers to build the ‘fees’
                                  18
                                       that these merchants must pay Wells Fargo into the regular price of goods and services, while
                                  19
                                       representing to retail customers that the goods and services that they purchase are being financed
                                  20
                                       at zero percent interest[,]” (the “Program”) and, thereby, “misled [plaintiff and class members]
                                  21
                                       into promoting [d]efendants’ illegal financing scheme, and into paying unnecessary sales taxes.”
                                  22
                                       (Id. at 2, 39.) On November 19, 2018, the Court granted Wells Fargo’s motion to dismiss
                                  23
                                       plaintiff’s initial complaint and provided plaintiff leave to amend. (Dkt. No. 39 (“MTD Order”).)
                                  24
                                       Plaintiff filed its first amended complaint (“FAC”) on December 6, 2018. (FAC.)
                                  25

                                  26
                                              1
                                  27            The Court notes that although plaintiff’s FAC refers to violations of the Truth in Lending
                                       Act (“TILA”), plaintiff appears to have omitted from its FAC the cause of action for violation of
                                  28   TILA, which was included in the initial complaint. (Compare Dkt. No. 1 (“Initial Compl.”) at 37-
                                       38 with FAC at 38-39.)
                                   1           Now before the Court is Wells Fargo’s motion to dismiss plaintiff’s FAC for failure to

                                   2   state a claim under Rule 12(b)(6).2 (Dkt. No. 41 (“MTD”).) Having carefully considered the

                                   3   pleadings and the papers submitted, as well as oral argument from counsel on February 5, 2019,

                                   4   and for the reasons set forth more fully below, the Court hereby GRANTS Wells Fargo’s motion to

                                   5   dismiss with leave to amend. Therefore, plaintiff may file a second amended complaint.

                                   6      I.       BACKGROUND

                                   7           The background giving rise to this action is well-known, and the Court will not repeat it

                                   8   here. (See MTD Order at 2-3 (summarizing plaintiff’s allegations).) Plaintiff’s FAC contains the

                                   9   following additional allegations:

                                  10           Defendants’ unlawful and unfair business practices as detailed above [and below]
                                               emanate from California. Wells Fargo Bank N.A.’s principal place of business is
                                  11
                                               San Francisco, California. As set forth explicitly in Defendants’ internet
                                  12           advertising for these programs, Defendants’ unlawful business practices are
Northern District of California




                                               “provided by Wells Fargo Bank, N.A.” Further, when Named Plaintiff made
 United States District Court




                                  13           inquiries with Defendants regarding the unlawful programs and practices
                                               discussed herein, it was specifically directed towards the business unit and
                                  14           managers that operated the program(s). These individuals work from and in
                                  15           California. Indeed, Named Plaintiff’s account representative stated directly that
                                               these issues had to be addressed with the business unit’s managers in California.
                                  16           Upon information and belief, Defendants’ business practices as described herein
                                               were created, managed and controlled by their business units and managers in
                                  17           California. Named Plaintiff is also informed and believes that, based on the
                                               representations by Defendants to Named Plaintiff: (1) the decisions regarding the
                                  18           Jewelry Advantage Program [and other programs operated by Defendants in the
                                  19           same manner] were made by Defendants in California; (2) the Jewelry Advantage
                                               Program [and the other programs operated by Defendants in the same manner]
                                  20           were conceived of by Defendants in California; (3) the promulgation by
                                               Defendants of the unlawful and unfair business practices described herein
                                  21           occurred in California; (4) the sales and marketing for Defendants’ unlawful and
                                               unfair business practices described herein occurred and were created by
                                  22           Defendants in California and emanated from California; and (5) Defendants’
                                  23           improperly retained monies from their unlawful and unfair business practices
                                               described herein in California at Defendants’ principal place of business in
                                  24

                                  25           2
                                                 In support of its motion, Wells Fargo requests that the Court take judicial notice of four
                                  26   New Mexico state court documents. (See Dkt. No. 42 (“RJN”).) The Court previously took
                                       judicial notice of these documents in its order dismissing plaintiff’s initial complaint, (see MTD
                                  27   Order at 8 n. 7), and finds judicial notice appropriate here for the same reasons as stated in that
                                       order. Accordingly, the Court GRANTS Wells Fargo’s request for judicial notice of these public
                                  28   records. The Court will afford them their proper evidentiary weight.

                                                                                         2
                                              California. Moreover, there are numerous other class members who reside in
                                   1          California that have been injured in fact and lost money or property as a result of
                                   2          Defendants’ unlawful and unfair business practices described herein.

                                   3   (FAC at 29-30.)3

                                   4          Additionally, and relevant to the instant motion, plaintiff alleges as follows:
                                   5
                                       In 2008 the Albuquerque office of the New Mexico Attorney General began investigating
                                   6
                                       the sales practices of J. Edwards. (Id. at 24.) On October 11, 2012, Lori Chavez, then an
                                   7
                                       Assistant Attorney General in that office, sent an email to counsel for J. Edwards, in
                                   8
                                       which she stated that the Attorney General’s office had been “reviewing the state of the
                                   9

                                  10   law as it concerns the offering of discounts by merchants to the public based upon the

                                  11   form of payment.” (Id. at 24-25 (citing FAC, Ex. 5).) Chavez’s email further indicated
                                  12   that, although the two primary sources of law—TILA and the Electronic Fund Transfer
Northern District of California
 United States District Court




                                  13
                                       Act (“EFT”)—do not apply to J. Edwards because TILA regulates creditors and EFT
                                  14
                                       regulates payment card networks involving electronic fund transfers, neither of which
                                  15
                                       apply to J. Edwards, the Attorney General’s office “maintained [its] position that the
                                  16

                                  17   application of discounts, previously utilized by J. Edwards, constitutes a hidden finance

                                  18   charge.” (Id.)

                                  19          Plaintiff attaches to its complaint a copy of the email from Chavez, as well as a
                                  20   letter from J. Edwards representative John Silverman to Wells Fargo Bank, N.A.’s
                                  21
                                       Executive Vice President and General Counsel dated January 27, 2017 and a letter from
                                  22
                                       J. Edwards attorney Robert Skipworth to Warren Buffett dated June 12, 2017. (See FAC,
                                  23

                                  24

                                  25          3
                                                 Plaintiff’s FAC also eliminates former plaintiff, John Silverman, and any reference
                                  26   thereto, (see, e.g., FAC at 1) and omits the second and third causes of action previously alleged in
                                       the initial complaint. (Compare Initial Compl. at 37-39 with FAC at 38-39.) Otherwise,
                                  27   plaintiff’s FAC is identical to the complaint initially filed on June 28, 2018. Plaintiff’s FAC also
                                       attaches seven exhibits, identical to those attached to the initial complaint. (See Dkt. Nos. 1-1, 40-
                                  28   1.)

                                                                                         3
                                       Exs. 5, 6, 7.) In the January 2017 letter, Silverman writes:
                                   1

                                   2          While our claim of “interest free” financing was the subject of many
                                              conversations with customers, the issue gained the attention of the
                                   3          Attorney General. The AG’s position was that transactions with
                                              customers, which included the WF discounts and our corresponding
                                   4          pricing methods, were based on time, price differential. Furthermore, our
                                              pricing system with inflated prices to cover the WF discounts, were not
                                   5
                                              “interest free” to customers but instead prices that included undisclosed
                                   6          finance charges. All elements of our transactions were not only a
                                              violation of TILA laws, but the advertising and promotion of the pricing
                                   7          as “interest free” violated various laws regarding deceptive trade, false
                                              advertising and unfair trade practices. The cost to defend and settle the
                                   8          matter with the AG was several hundred thousand dollars.
                                   9
                                       (FAC, Ex. 6 at ECF 53.) The letter also states that following a Texas sales tax
                                  10
                                       audit, J. Edwards’ attorney “has agreed with the AG’s position and determined
                                  11
                                       that our financing programs were not ‘interest free’ rather included undisclosed
                                  12
Northern District of California
 United States District Court




                                       finance charges paid to WF by the customer[,]” and that “[b]ecause we paid sales
                                  13

                                  14   tax on the entire sale amount, which included finance charges, [our attorney] has

                                  15   determined that we have overpaid sales tax amounts, as finance charges are not
                                  16   subject to sales tax.” (Id.) In the June 2017 letter, Skipworth writes:
                                  17
                                              J. Edwards was a Wells Fargo merchant dealer for many years and then
                                  18          became aware that the company was participating in a fraudulent
                                              financing scheme promoted by Wells Fargo. The Attorney General of the
                                  19          State of New Mexico filed suit against J. Edwards which centered around
                                              Wells Fargo’s “zero interest” financing scheme in which J. Edwards
                                  20          offered its customers Wells Fargo’s long term financing plans at zero
                                  21          interest. Unfortunately, the “zero interest” was not actually zero interest
                                              but instead had interest hidden in the prices consumers paid to Wells
                                  22          Fargo. The AG suit alleged that J. Edwards was violating many of the
                                              Truth-in-Lending Act (TILA) Regulation Z requirements with practically
                                  23          every sale. J. Edwards’ method of pricing, discounting, payment
                                              collection and sales tax collection violated TILA Regulation Z leading to
                                  24          charges of deceptive trade, false advertising, unfair business practices and
                                  25          fraud.

                                  26   (FAC, Ex. 7 at ECF 57.)

                                  27   \\
                                  28
                                       \\
                                                                                         4
                                          II.       LEGAL STANDARD
                                   1

                                   2             Pursuant to Federal Rule of Civil Procedure 12(b)(6), a complaint may be dismissed for

                                   3   failure to state a claim upon which relief may be granted. Dismissal for failure to state a claim

                                   4   under Rule 12(b)(6) is proper if there is a “lack of a cognizable legal theory or the absence of
                                   5
                                       sufficient facts alleged under a cognizable legal theory.” Conservation Force v. Salazar, 646 F.3d
                                   6
                                       1240, 1242 (9th Cir. 2011) (quoting Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th
                                   7
                                       Cir. 1988)). The complaint must plead “enough facts to state a claim [for] relief that is plausible
                                   8
                                       on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is plausible on its
                                   9

                                  10   face “when the plaintiff pleads factual content that allows the court to draw the reasonable

                                  11   inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,
                                  12   678 (2009). If the facts alleged do not support a reasonable inference of liability, stronger than a
Northern District of California
 United States District Court




                                  13
                                       mere possibility, the claim must be dismissed. Id. at 678-79; see also In re Gilead Scis. Sec. Litig.,
                                  14
                                       536 F.3d 1049, 1055 (9th Cir. 2008) (stating that a court is not required to accept as true
                                  15
                                       “allegations that are merely conclusory, unwarranted deductions of fact, or unreasonable
                                  16

                                  17   inferences.”).

                                  18             If a court dismisses a complaint, it should give leave to amend unless “the pleading could
                                  19   not possibly be cured by the allegation of other facts.” Cook, Perkiss & Liehe, Inc. v. N. Cal.
                                  20   Collection Serv. Inc., 911 F.2d 242, 247 (9th Cir. 1990).
                                  21      III.      DISCUSSION
                                  22             A claim for violation of the UCL must be brought within four years of the date the cause of
                                  23   action accrues. Cal. Bus. & Prof. Code § 17208. Under California law, a “cause of action accrues
                                  24   when [it] is complete with all of its elements—those elements being wrongdoing, harm, and
                                  25   causation.” Aryeh v. Canon Bus. Solutions, Inc., 55 Cal. 4th 1185, 1191 (2013) (internal quotation
                                  26   marks and citations omitted). Said another way, “a UCL deceptive practices claim should accrue
                                  27   only when a reasonable person would have discovered the factual basis for a claim.” (Id. at 1195.)
                                  28
                                                                                          5
                                   1          Here, plaintiff alleges that Wells Fargo “has created and maintains a credit card program

                                   2   through which it actively encourages retailers to build the ‘fees’ that these merchants must pay

                                   3   Wells Fargo into the regular price of goods and services, while representing to retail customers

                                   4   that the goods and services that they purchase are being financed at zero percent interest[,]” and,

                                   5   thereby, “misled [plaintiff and class members] into promoting [d]efendants’ illegal financing

                                   6   scheme, and into paying unnecessary sales taxes.” (FAC at 2, 39.)

                                   7          The exhibits attached to the FAC show that plaintiff learned of the allegedly illegal nature

                                   8   of Wells Fargo’s credit card Program as a result of the New Mexico Attorney General’s

                                   9   investigation and lawsuit. (See FAC, Ex. 6 at ECF 53; Ex. 7 at ECF 57.) Plaintiff has alleged in

                                  10   its FAC that the Attorney General’s office contacted J. Edwards in October of 2012 and informed

                                  11   plaintiff of the office’s position that although the TILA and EFT do not apply to J. Edwards, “the

                                  12   application of discounts, previously utilized by J. Edwards, constitutes a hidden finance charge” as
Northern District of California
 United States District Court




                                  13   defined by those statutes. (FAC at 24-25.) Therefore, as of October 2012, plaintiff had notice that

                                  14   Wells Fargo’s credit card Program constituted an illegal financing scheme under TILA and EFT

                                  15   and therefore, reasonably could have discovered, and seemingly did discover, the factual basis for

                                  16   its UCL claim that it has been misled regarding the nature of that financing scheme. Aryeh, 55

                                  17   Cal. 4th at 1195. Thus, based on the face of plaintiff’s complaint and the exhibits attached thereto,

                                  18   the statute of limitations on plaintiff’s UCL claims against Wells Fargo regarding the alleged

                                  19   illegal financing scheme expired in October 2016.4 See Cal. Bus. & Prof. Code § 17208; see also

                                  20
                                              4
                                  21              The Court notes that the New Mexico state court documents submitted by Wells Fargo
                                       for judicial notice support this conclusion. On December 16, 2009, J. Edwards filed a complaint
                                  22   against the New Mexico Attorney General for declaratory judgment in the Second Judicial District
                                       Court of the State of New Mexico, County of Bernalillo. (See Dkt. No. 42-1, Ex. A (“State
                                  23   Compl.”).) The complaint states that “J. Edwards has entered into an arrangement with the Wells
                                       Fargo Bank through which Wells Fargo extends credit to J. Edwards’ customers.” (Id. ¶ 21.) The
                                  24   complaint further states that J. Edwards “seeks a judicial declaration that its pricing complies with
                                       applicable federal and state law.” (Id. ¶ 25.) The Attorney General responded and filed counter-
                                  25   claims for violations of the New Mexico Unfair Practices Act and the False Advertising Act on
                                       January 15, 2010. (See Dkt. No. 42-1, Ex. B (“State Answer”).) Therein, the Attorney General
                                  26   states that J. Edwards “practice of charging an increased or greater sales price for credit
                                       transactions than for cash transactions constitutes a hidden finance charge.” (Id. ¶ 31.) The
                                  27   parties filed a partial stipulated consent decree on August 28, 2012. (See Dkt. No. 42-1, Ex. C
                                       (“Decree”).) Therein, “without the admission of any violation of law or wrongdoing while
                                  28   offering the financing, leasing and sale of diamonds and jewelry to the general public,” J. Edwards
                                       stipulated to a permanent injunction regarding the financing, leasing and sale thereof. (Id.)
                                                                                          6
                                   1   Rivera v. Peri & Sons Farms, Inc., 735 F.3d 892, 901 (9th Cir. 2013).

                                   2          To avoid application of the statute of limitations, plaintiff first avers that Wells Fargo’s

                                   3   conduct subjects it to the “continuous wrong” and “continuous accrual” principles of statutes of

                                   4   limitation and, therefore, that plaintiffs incurred an injury in fact under the UCL within four years

                                   5   of the initiation of this action.5 (Dkt. No. 43 (“Opp.”) at 10-11, 12.) “Generally speaking,

                                   6   continuous accrual applies whenever there is a continuing or recurring obligation: When an

                                   7   obligation or liability arises on a recurring basis, a cause of action accrues each time a wrongful

                                   8   act occurs, triggering a new limitations period . . . . Because each new breach of such an obligation

                                   9   provides all the elements of a claim – wrongdoing, harm, and causation . . . – each may be treated

                                  10   as an independently actionable wrong with its own time limit for recovery.” Aryeh, 55 Cal.4th at

                                  11   1199. Accordingly, a plaintiff may pursue wrongs for which the statute of limitations has not yet

                                  12   expired, even if earlier wrongs would be barred. Id. at 1199-1200.
Northern District of California
 United States District Court




                                  13          Plaintiff argues that Wells Fargo’s conduct falls into this category because their

                                  14   “obligations to operate their programs in compliance with Federal law is a continuing obligation

                                  15   of both TILA and the UCL.” (Opp. at 11.) As a preliminary matter, the Court is not aware of, and

                                  16   plaintiff does not provide, any authority for finding that compliance with federal, or state, law

                                  17   constitutes a continuing obligation within the meaning of the continual accrual principle. (See id.

                                  18   (citing Bilyue v. Guy, No. CV 17-4546 FMO (ASx), 2017 WL 7066400, at *1 (C.D. Cal. 2017)

                                  19   (applying the theory of continuous accrual to plaintiffs’ UCL claims and finding that plaintiffs

                                  20

                                  21
                                       Therefore, it appears that plaintiff was on notice of the potential illegality of Wells Fargo’s credit
                                  22   program at least as early as December 2009.
                                              5
                                  23              Although plaintiff’s FAC does allege that J. Edwards “has suffered such injuries by
                                       Defendants’ conduct within four years of the filing of the Complaint in this action[,]” nowhere in
                                  24   the FAC does plaintiff include any information or allegation regarding transactions occurring
                                       within the four-year window immediately preceding filing of the initial complaint. (FAC at 39;
                                  25   see also Opp. at 12 (stating that that Program transactions “occurred within four years of the filing
                                       of this action”).) During the February 5, 2019 hearing, plaintiff’s counsel informed the Court that
                                  26   a Program transaction did occur within the four-year window and that he believed the transaction
                                       occurred in Texas, however he could not provide any additional information. To the extent that
                                  27   plaintiff files a second amended complaint, it must include a factual basis for the allegation that
                                       Program transaction occurred within the four-year period immediately preceding plaintiff’s filing
                                  28   of the initial complaint. Counsel is reminded of his Rule 11 obligations.

                                                                                          7
                                   1   may recover under a recording contract for the four years preceding the filing of the complaint).)6

                                   2   Plaintiff does allege that it “was injured each and every time a consumer used the Jewelry

                                   3   Advantage program operated by [d]efendants at [p]laintiff’s stores[,]” but fails to allege any

                                   4   continuing contractual obligation underlying that harm of which it was a party.7 (See Opp. at 12.)

                                   5          Second, plaintiff argues that its “claim for violation of the UCL are [sic] also subject to

                                   6   delayed discovery and fraudulent concealment.” (Opp. at 13 (citing FAC at 30-34).) Plaintiff

                                   7   alleges in its FAC that Wells Fargo “actively concealed the TILA violations . . . while

                                   8   simultaneously touting the legality and soundness of the program.” (FAC at 31; see also id. at

                                   9   32.) Plaintiff does not address, either in the FAC or its opposition, the fact that J. Edwards

                                  10   appears to have been on notice of the potentially illegality of the Program at least as early as

                                  11   October 2012.8 (See id.; see also Opp. at 13 (stating simply “Here, Plaintiff has alleged sufficient

                                  12   facts for the Court to deny (at the pleading stage) Defendants’ Motion”).) As noted above, as of at
Northern District of California
 United States District Court




                                  13   least October 2012, plaintiff had notice that Wells Fargo’s credit card Program constituted an

                                  14

                                  15          6
                                                 See, by contrast, cases regarding ongoing contractual obligations: Tsemetzin v. Coast
                                  16   Fed’l Sav & Loan Ass’n, 57 Cal.App.4th 1334, 1344 (1997) (finding that the statute of limitations
                                       commenced under a rental agreement for each month when the increased payment was due
                                  17   pursuant to rental contract and not paid); Armstrong Petroleum Corp. v. Tri-Valley Oil & Gas Co.,
                                       116 Cal.App.4th 1375, 1388-89 (2004) (finding that because performance of underlying
                                  18   contractual obligations is severable due to monthly payment obligation and therefore created a
                                       recurring obligation); Walker v. Blackground Records, LLC, 2017 WL 8186040, *4 (E.D. Cal.
                                  19   2017) (finding continuous accrual where defendants allegedly failed to make “periodic” payments
                                       owed under various recording contracts).
                                  20          7
                                                The Court notes that the Program dealer agreement, which plaintiff attached to its
                                  21   complaint, provides for termination by either party at any time, specifying that the agreement “will
                                       remain effective until one party gives the other party written notice of its decision to terminate”
                                  22   the agreement. (Dkt. No. 40-1, Ex. 1 (“Agreement”) ¶ 10(a).) Plaintiff has not alleged that it was
                                       forced to remain a party to the agreement. Nor has plaintiff alleged that the customer’s use of the
                                  23   Program resulted in a recurring payment scheme that might create a continuing obligation. (See
                                       FAC at 18-20 (describing a Program transaction as a one-time exchange between customer, Wells
                                  24   Fargo, and plaintiff).)
                                              8
                                  25              Nor does plaintiff address the fact that J. Edwards entered into a consent decree with the
                                       Attorney General of New Mexico on August 28, 2012, the terms of which included a permanent
                                  26   injunction that instructing that “should [J. Edwards] offer third party financing through a third
                                       party financing company, such as Wells Fargo, [J. Edwards] shall not charge any additional fees in
                                  27   excess of the sticker price[,]” which is elsewhere defined as “the price at which [J. Edwards]
                                       actually and regularly sells jewelry.” (Decree ¶¶ 14, 11.) During the February 5, 2019 hearing,
                                  28   plaintiff’s counsel could not confirm whether plaintiff had violated the consent decree by engaging
                                       in Program transactions in New Mexico after August 28, 2012.
                                                                                           8
                                   1   illegal financing scheme under TILA and EFT and reasonably could have discovered, and

                                   2   seemingly did discover, the factual basis for its UCL claim that it has been misled regarding the

                                   3   nature of that financing scheme. (See FAC, Ex. 6 at ECF 53; Ex. 7 at ECF 57; see also State

                                   4   Compl. ¶ 21; State Answer ¶ 31; Decree ¶¶ 11, 14); c.f. Cortez v. Second Chance Home Loans,

                                   5   LLC, No. 2:18-cv-07896 WBS EFB, 2018 WL 6216426, at *2 (E.D. Cal. Nov. 28, 2018) (noting

                                   6   that the question of “when a plaintiff actually discovered or reasonably should have discovered the

                                   7   facts for purposes of the delayed discovery rule is a question of fact unless the evidence can

                                   8   support only one reasonable conclusion”). Therefore, plaintiff cannot credibly claim that the

                                   9   alleged illegality of the Program was actually concealed. Accordingly, based on the allegations in

                                  10   the FAC, because the four-year statute of limitations on plaintiff’s UCL claim expired at least as

                                  11   early as October 2016, well before plaintiff filed the initial complaint in the instant action on June

                                  12   28, 2018, and plaintiff has not sufficiently alleged application of the continuous accrual or delayed
Northern District of California
 United States District Court




                                  13   discovery and fraudulent concealment doctrines, the Court finds that plaintiff’s claim is barred by

                                  14   the statute of limitations.

                                  15       IV.      CONCLUSION

                                  16             For the foregoing reasons, the Court GRANTS Wells Fargo’s motion to dismiss. Plaintiff

                                  17   requests leave to amend, which the Court provides reminding counsel of their Rule 11 obligations.

                                  18   To the extent that plaintiff has a basis for filing a second amended complaint, plaintiff shall so file

                                  19   by March 8, 2019. If not filed, the FAC will be dismissed with prejudice. Defendants shall

                                  20   respond fourteen (14) days later.

                                  21             This Order terminates Docket Number 41.

                                  22             IT IS SO ORDERED.

                                  23

                                  24   Dated: February 8, 2019
                                                                                                   YVONNE GONZALEZ ROGERS
                                  25                                                          UNITED STATES DISTRICT COURT JUDGE
                                  26

                                  27

                                  28
                                                                                          9
